Citation Nr: 1807597	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as due to service-connected tarsal navicular medial abnormality of the left foot. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July to November 1976. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In her May 2015 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled for April 2017; however, the Veteran did not appear.  In a May 2017 letter, she indicated that she had been unable to travel to the hearing and did not want to have the hearing rescheduled.  Thus, her hearing request is considered withdrawn. 38 C.F.R. § 20.704 (e) (2017).


FINDING OF FACT

The Veteran's depressive disorder is etiologically related to her service-connected tarsal navicular medial abnormality of the left foot.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder, on a secondary basis, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active service, 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (b).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran contends that she developed major depressive disorder, due to the symptoms of her service-connected tarsal navicular medial abnormality of the left foot (hereinafter, "left foot disability.")

In September 2013, the Veteran underwent a VA mental disorders examination.  At that time, she was diagnosed with depressive disorder.  No other mental disorder was found.  The depressive disorder was found to produce occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Symptoms such as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation were all noted. 

On the question of etiology, the VA psychologist determined that the Veteran's depressive disorder was significantly aggravated by her service-connected foot disability and the pain associated with such.  He noted that as the Veteran's foot pain increased, so did her depression. He explained that chronic pain is associated with depression, and given the Veteran's service-connected foot problem and he reports of pain, it was at least as likely as not that the Veteran's diagnosed depressive disorder was due to her foot disability.
Based on the September 2013 VA examination, the Board finds that service connection is warranted.  The VA psychologist provided a detailed, well-supported medical opinion which determined that there existed a nexus between the Veteran's service-connected left foot disability and her depressive disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Significantly, there is no contrary opinion of record to refute the findings of the VA psychologist.  Therefore, service connection for depressive disorder is granted.  38 U.S.C. 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for major depressive disorder, to include as due to service-connected tarsal navicular medial abnormality of the left foot, is granted. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


